DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the IDS have been considered by examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: DISPLAY PANEL HAVING DIFFERENT COLOR SUB-PIXELS IN THE SAME COLUMN.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 20-23 and 33-36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (U.S. Patent Pub. No. 2008/0284758).

Regarding claim 20, Lee discloses a display panel (100), comprising: 
a plurality of sub-pixels (R, G, B and W pixels) formed in a display region (display region of liquid crystal display panel 100), each of the sub-pixels comprising a light- emitting unit (R, G, B and W pixel electrodes) and a drive switch (transistor T), the light-emitting unit comprising a first electrode (pixel electrode 115), the drive switch (T) being electrically connected to the first electrode (115), and the light-emitting units in the plurality of sub-pixels forming a pixel array comprising a plurality of pixel columns (i.e. each column of each data lines D1 to Dm), (figs. 1-3, [0039-0040 and 0048-0049]), 
wherein the light-emitting units (pixels R and B) in at least one pixel column (i.e. column of data line D1) of the pixel array correspond to the sub-pixels of at least two different colors (R and B pixels); 
the drive switches (T) in the plurality of sub-pixels (R, G, B and W) form a drive array comprising a plurality of drive columns (i.e. transistors T are for driving the RGBW pixel array), (fig. 3, [0040]); and 
the drive array comprises two drive columns (i.e. column of data lines D1 and D2) in which, the drive switches (T) electrically connected to the light-emitting units of a same color (i.e. red pixel color in data line D1) are connected to a same data line (i.e. D1) (i.e. in the first column, all red color pixels are connected to the same data line D1 and in the second column, all green color pixels are connected to the same data line D2), (fig. 3, [0048-0051]).

Regarding claim 21, Lee discloses further comprising: 
a peripheral drive circuit (300 and 400) located in a non-display region, the peripheral drive circuit comprising a source drive circuit (300), (fig. 1, [0041]).

Regarding claim 22, Lee discloses further comprising: 
a plurality of switch elements (400), wherein the data line (D1 to Dm) is connected to the source drive circuit (300) via the corresponding switch element (400), (fig. 3, [0045-0046]).

Regarding claim 23, Lee discloses wherein the source drive circuit (300) comprises a switch signal line (CON3) and a plurality of data signal lines (D1 to Dm); the data line is connected to the switch signal line (CON3) and a corresponding one of the plurality of data signal lines (D1 to Dm) in the source drive circuit (300) through the corresponding switch element (400); the switch signal line (CON3) controls conductions of the plurality of switch elements (400), and the data signal lines (D1 to Dm) provide data signals to the corresponding drive switches (T) through the corresponding switch elements (400), (figs. 3-4, [0049-0056]).

Regarding claim 33, please refer to claim 20 for details. 

Regarding claim 34, please refer to claim 21 for details.

Regarding claim 35, please refer to claim 22 for details.

Regarding claim 36, please refer to claim 23 for details.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kimura (WO 2016/203841 published in 22.12.2016; for the purpose of the rejection below, the examiner refers to U.S. Patent Pub. No. 2018/0247587 for citation).

Regarding claim 24, Lee discloses wherein each of the data signal lines (D1-Dm) provides a data signal for the drive switches (T) corresponding to two of the colors (i.e. data line D1 is connected to red and blue pixels and data line D2 is connected to green and white pixels), (fig. 3, [0045-0049]).  

However, Lee does not mention the data signal lines provides a data signal for the drive switches corresponding to one of the colors.
In a similar field of endeavor, Kimura teaches wherein each of the data signal lines (i.e. 331 to 334) provides a data signal for the drive switches (23) corresponding to 1- is connected to red sub-pixels), (figs. 10b, [0132-0135]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the data signal lines provides a data signal for the drive switches corresponding to one of the colors, as taught by Kimura, for the purpose of improving definition [0005].

Regarding claim 37, please refer to claim 24 for details.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al (U.S. Patent Pub. No. 2018/0151145; hereinafter referred to as Lee’145).

Regarding claim 28, Lee discloses wherein each drive switch (T) has a contact node connected to the corresponding data line (D1), (figs. 2-3, [0040]). 
However, Lee does not mention the contact nodes of the drive switches corresponding to the same color in adjacent two drive columns are aligned in a column direction.
In a similar field of endeavor, Lee’145 teaches wherein each drive switch (TFT) has a contact node connected to the corresponding data line (i.e. DL4), the contact nodes of the drive switches (TFT) corresponding to the same color (R) in adjacent two drive columns (i.e. CL4 and CL6) are aligned in a column direction, and the contacts (figs. 2 and 8, [0026 and 0057]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the contact nodes of the drive switches corresponding to the same color in adjacent two drive columns, as taught by Lee’145, for the purpose of consuming less power and having enhanced display quality [0002].

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen et al (U.S. Patent Pub. No. 2006/0209243; already of record in IDS).

Regarding claim 29, Lee discloses everything as specified above in claim 20.  However, Lee does not mention the plurality of sub-pixels correspond to three different colors and in a column direction of the pixel array, the light-emitting units corresponding to the three different colors are successively arranged.
In a similar field of endeavor, Chen teaches wherein the plurality of sub-pixels correspond to three different colors (G, B and R); 
in a column direction of the pixel array, the light-emitting units (G, B and R) corresponding to the three different colors are successively arranged (i.e. columns of data line DL2, DL3 and DL4 has pixel regions G, B and R in successive order); and 
(fig. 2, [0017-0019]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the light-emitting units corresponding to the three different colors are successively arranged in the column direction, as taught by Chen, for the purpose of obtaining better display quality [0007].

Regarding claim 30, Chen discloses wherein the plurality of sub-pixels (R, G and B) form a plurality of pixel units arranged in an array, and each of the pixel units comprises three sub-pixels (R, G and B) corresponding to three different colors, (fig. 2, [0019]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the three different colors subpixels, as taught by Chen, for the purpose of obtaining better display quality [0007].

Regarding claim 31, Chen discloses wherein the light-emitting units in the three sub-pixels (R, G and B) of each of the pixel units are arranged in adjacent two columns (i.e. columns of data lines DL1 and DL2) of the pixel array, and an arrangement (fig. 2, [0019]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee, by specifically providing the three different colors subpixels, as taught by Chen, for the purpose of obtaining better display quality [0007].

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Chen and in view of Min et al (U.S. Patent Pub. No. 2011/0001749).

Regarding claim 32, Chen discloses everything as specified above in claim 30.  However, Lee in view of Chen does not mention the three sub-pixels of each of the pixel units are arranged in a same column.
In a similar field of endeavor, Min teaches wherein the light-emitting units in the three sub-pixels (R, G and B subpixels) of each of the pixel units are arranged in a same column (i.e. column of data line D1), (fig. 6, [0050]).
Therefore, it would have been obvious to one of ordinary skills in the art at the effective filing date of the claimed invention to modify Lee in view of Chen, by specifically providing the three sub-pixels arrange in a same column, as taught by Min, for the purpose of achieving uniform display quality, [0009].
Allowable Subject Matter
Claims 25-27 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
None of the prior art of record teaches alone or in combination the limitation of:
Claim 25. The display panel of claim 20, wherein the drive switches in a same drive column correspond to at most two different colors, and wherein two drive columns corresponding to a same group of two colors are closely arranged next to each other, and the drive switches corresponding to the same color in the two drive columns are connected to the same data line.

Claims 26-27 are dependent upon claim 25 and is thus allowed for the reason set forth above in claim 25. 

Claim 38 is similar to claim 25 and is thus allowed for the reason set forth above in claim 25. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONG D PHAM/           Primary Examiner, Art Unit 2691